          Case 1:19-mj-10987-UA Document 3 Filed 12/05/19 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Si/Iola J. Mollo Brtildi11g
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007



                                                     December 4, 2019

BY EMAIL
Honorable Denise L, Cote
United States District Judge, Part I
Southern District of New York
500 Pearl Street-Room 1910
New York, New York 10007
Cotenysdcham bers@n ysd. uscourts.gov

       Re:     United States v. Virgil Griffith, 19 Mag. 10987

Dear Judge Cote:

        The Government respectfully requests that the Court, sitting in Part I, stay the release
order pertaining to defendant Virgil Griffith that was issued by a magistrate judge in the Central
District of California on December 2, 20 I 9, The Government requests that the release order be
stayed until the defendant is transferred to this District, pursuant to Rule 5(c)(3), so that the
parties can be heard on a date and time set by the Court with jurisdiction over the underlying
matter.

        On November 21, 2019, Griffith was charged in a complaint (the "Complaint") signed by
the Honorable Sarah Netburn, Magistrate Judge for the Southern District of New Yol'k, with
conspiring to violate the International Emergency Economic Powers Act ("IEEPA "), Title 50,
United States Code, Sections 1705, A copy of the Complaint, which provides the factual
background underlying the charges in this case, is attached hereto as Exhibit A. As alleged in the
Complaint, the defendant, an expett in cryptocurrency who lives in Singapore, traveled to North
Korea after the United States Department of State denied his request to do so. In North Korea,
Griffith gave a presentation that he developed for the conference on technologies that he knew
could be used to evade sanctions.

        On November 28, 2019, Griffith was arrested in the Los Angeles International Airport on
route to Baltimore, Maryland. Because the Central District of California ("COCA") was closed
on November 28 and 29, 2019, Griffith first appeared in CDCA on December 2, 2019. At
Griffith's presentment, the Government sought detention and extradition to SDNY and the
defendant sought bail. The Honorable Maria A. Audero, Magistrate Judge for the Central District
of California, ordered the defendant bailed on certain conditions. See United States v. Virgil
Griffith, 19 Mj, 05082 (CD.Ca,) (the "Release Order';). At the request of the Government,
Magistrate Judge Audero stayed the Release Order for one week, or until December 9, 2019, to
enable the Government to seek a further stay of the Release Order from this Court until the
defendant is transferred to the Southern District of New York.
           Case 1:19-mj-10987-UA Document 3 Filed 12/05/19 Page 2 of 2


 Hon. Denise L. Cote                                                                        Page 2
 December 4, 2019


        As noted, the Government seeks a stay of the Release Order until such time as the
defendant is transferred to this district pursuant to Rule 5(c)(3). This Court, as "the court having
original jurisdiction over the offense," has jurisdiction over the Government's motion for
revocation of the Release Order. See 18 U.S.C. § 3145(a)(l); United States v. El-Edwy, 272 F.3d
149, 153 (2d Cir. 2001) (holding that, for purposes of a motion under § 3145(a) for revocation of
a release order issued by a magistrate judge in another district where the defendant was arrested,
"the cou1t having original jurisdiction over the offense" is "the district in which the prnsecution
of the offense is pending," and noting that "[w]ith respect to the decision whether to detain or
conditionally release the defendant, ... section 3145(a) makes clear that the ultimate authority
lies with the district that has the primary interest in the question - the district in which the
prosecution is pending"); see also, e.g., United States v. Dominguez, 509 F. App'x 28, 29-30 (2d
Cir. 2013) (affirming revocation, by a district court in this District, of an order issued by a
magistrate judge in the Southern District of Florida releasing a defendant who had been indicted
on narcotics-related charges in this District).

         The Government intends to make an application appealing the Release Order as soon as
Griffith arrives in this District. Accordingly, in light of the foregoing, the Government
respectfully requests that the Release Order be stayed pending the defendant's transfer to this
district, so that this Court can hear from the parties regarding the Government's application.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the



                                              By:
                                                      fli ·.· . . k-,
                                                     Southe•~
                                                        . Di:>fNew York


                                                     Kyl'gf.-Wirsh:a / Kimberly Ravener/
                                                     Michael Krouse
                                                     Assistant United States Attorneys
                                                     (212) 637-2493 I 2358 I 2279

Cc:    Brian Klein, Esq.
       Attorney for Virgil Griffith (By Email)
